DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Per amendment dated 7/1/21, claims 1-14 are currently pending in the application. Applicant’s confirmation of election of Group III invention (now encompassing claims 11-14) without traverse is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the requirement is deemed proper and made FINAL. Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-14 is rejected under 35 U.S.C. 103 as being unpatentable over Ladouce (US
6,703,497 B1).
	With regard to claim 11, the rejection as set forth in paragraph 7 of the office action dated 4/5/21 is incorporated herein by reference.
With regard to newly added claims 12-14, Ladouce teaches surface-modified microfibrils as reinforcing filler in highly viscous or solid media (col. 10, lines 29-33), in an amount up to 80% by wt. of the total composition (col. 10-11, bridging paragraph). Additionally, working prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 20190218357 Al), in view of Virtanen et al. (WO 2015/033026 A1, cited in IDS dated
11/24/20).
	With regard to claim 11, the rejection as set forth in paragraph 8 of the office action dated 4/5/21 is incorporated herein by reference.
	With regard to newly added claims 12-14, Yamada teaches a mass ratio of the modified cellulose fiber (A)/the rubber (B)/the peroxide (C)/the blowing agent as 1 to 40/40 to 99/0.05 to 5/1 to 20 [0042] and obviates the claimed ranges. A skilled artisan would have found it obvious to utilize Yamada’s modified cellulose fibers that are microfibrillated during the mixing process, and as modified by Viratnen’s allyl glycidyl ether, in any mass ratio as prescribed by Yamada including in amounts that fall within the claimed range. As stated above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.

Response to Arguments
In view of the amendment dated 7/1/21, previously set forth claim objection is withdrawn. Additionally, Applicant's arguments and Affidavit filed on 7/1/21 have been fully considered but they are not deemed persuasive.
Applicant’s Arguments: 
Differences Between the Present Invention and Cited Art in view of Differences in
the Processes
In Comparative Examples 2, B and C described in paragraphs [0146] to [0151] of the present specification (reproduced below), a starting raw material is finely fibrillated cellulose, wherein the finely fibrillated cellulose is etherified subsequently. Such a process of finely fibrillating the cellulose and then etherifying the finely fibrillated product corresponds to a process described in the references currently being cited by the Patent Office against claim 11.
…..
It can be seen from a review of Table 3 set forth at paragraph [0174] of the present specification (reproduced below) that the fine modified cellulose fibers obtained in Comparative Examples 2, B and C all had low transmittance, showing greatly worsened dispersibility (see paragraph [0176]; reproduced below).1
These results suggest that the fine modified cellulose fibers described in the cited references being relied on by the USPTO have worsened dispersibility. The reasons why the dispersibility of the fine modified cellulose fibers is worsened are assumed to be caused by thickness of the fiber diameter of the cellulose fibers in the cited art references and the unevenness in the positions of introducing the modifying groups in the cited art references.
…..
Particularly as described in paragraph [0176] of the specification (reproduced above), it is clear that it is important that the cellulose is finely fibrillated prior to etherification.
……


    PNG
    media_image1.png
    518
    1037
    media_image1.png
    Greyscale

Examiner’s Response:
To summarize the maintained rejection of claim 11, Examiner has relied on Ladouce for its teaching on rubber compositions comprising surface modified cellulose, which may be modified by allyl glycidyl and then subject to fibrillation reaction. Thus, Ladouce’s rubber compositions are produced by a different process but Ladouce’s rubber compositions comprise fibrillation cellulose having substituent of general formula (2) and obviate the claimed compositional limitations. In the alternative rejection based on Yamada and Virtanen, Examiner has relied on Yamada for its teaching on rubber compositions comprising cellulose fibers that are modified to introduce unsaturation, and microfibrillating the fibers either before or during the mixing process, and on Virtanen as the secondary reference for advantages of modifying cellulose fibers with modifiers having an reactive functional groups, such as those provided by allyl glycidyl ether, for better dispersion and better interfacial bonding between fibers and the polymers. Thus, Ladouce alone or Yamada-Virtanen combination as a whole obviates claimed compositional limitations of the rubber compositions.  
Applicants rely on Comp. Examples 2, B and C in [0146] to [0151], which are drawn to finely fibrillated cellulose etherified subsequently, to demonstrate low transmittance and greatly worsened dispersibility of prior art fibers. It is noted that only comparative Ex. 2 and Inventive Ex. 2 constitute a proper back-to-back comparison with regard to the type and amount of modifier used to modify the cellulose fibers, i.e. in Comp. Ex. 2 and Example 2, the amount of 1,2-epoxy-5-hexene used is 5.0 equivalents per AGU. The specific fibrils of Example 2 show superior transmittance and dispersibility in Table 3. On the other hand, in Comp. B, the amount of 1,2 epoxy-9 decene is 8.0 equivalents per AGU, whereas inventive Example 3 uses 7.1 g of etherification agent per 1.5 g of NKBP. In addition to it being not clear if same type of NKBP fibers are relied upon for comparison, it is noted that the relative amount of fiber and 1,2-epoxy-9-decene in Example 3 and Comp. Ex. B are different and therefore, the comparison is not a proper back-to-back comparison. Likewise, in Comp. Example C, etherification is conducted with 5.3 g of allyl glycidyl ether, 5.0 equivalents per AGU, whereas Example 4 is based on a reaction involving different amounts of alkali and allyl glycidyl ether and the comparison is not a proper back-to-back comparison. Thus, Applicant’s data does not provide for proper back-to-back comparisons, i.e. cellulose fibers modified to the same extent with modifying agents taught by the applied art which capable of providing for claimed substituent but differing only in the fibrillation step being conducted either before (as taught in Ladouce) or during the mixing step (as taught by Yamada), against inventive fibers where fibrillation is done after the etherification step.
Furthermore, it is noted that claims 11-14 are drawn to a rubber composition. TABLE 3 of the specification compares dispersibility of a specific amount of fibrillated fibers in specific rubber compositions. However, the claim language is open to any amount of fiber and any amount and type of rubber. Moreover, there is no proper back-to-back comparison of rubber compositions involving rubber and fibrillated cellulose fibers that are modified by allyl glycidyl ether as taught by applied art, which differ only in the fibrillation step being conducted either before or during fibrillation as taught in the art, as opposed to compositions comprising rubber and fibers that fibrillated conducted after the etherification step.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762